Title: To Alexander Hamilton from Stewart and Totten, [5 May 1781]
From: Stewart and Totten
To: Hamilton, Alexander


[Philadelphia, May 5, 1781]
Dear Col
We have Sent you one hundred & Sixteen dollars in New York state money by Mr. George Fisher; when you Receive this Money, Note down the Exchange for hard money, and by all means make the Exchange so that it will neat you what you consider equal to hard; we do not wish you to Receive it at a disadvantage. Advise us of the Exchange you Fix it at Next post, and you will oblige Your Friends
Stewart & Totten
Phila. 5th May 1781

